Upon consideration of the petition filed by Petitioner on the 3rd day of February 2004 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Denied by order of the Court in Conference this the 5th day of February 2004."
Upon consideration of the petition for Writ of Prohibition filed by Petitioner on the 3rd day of February 2004 in this matter, the following order was entered and is:
"Denied by order of the Court in conference, this the 5th day of February 2004."